AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Restated Agreement”)
entered into as of December 31, 2008 (the “Effective Date”), by and between John
P. Hamill (the “Executive”) and PharmaNet Development Group, Inc., a Delaware
corporation (the “Company”).
     WHEREAS, in its business, the Company has acquired and developed certain
trade secrets, including, but not limited to, proprietary processes, sales
methods and techniques, and other like confidential business and technical
information, including, but not limited to, technical information, design
systems, proprietary assays, pricing methods, pricing rates or discounts,
process, procedure, formula, design of computer software or improvement of any
portion or phase thereof, whether patented or not, that is of any value
whatsoever to the Company, as well as certain unpatented information relating to
the Services as defined below, information concerning proposed new services,
market feasibility studies, proposed or existing marketing techniques or plans
(whether developed or produced by the Company or by any other entity for the
Company), other Confidential Information (as defined below) and information
about the Company’s employees, officers and directors, which necessarily will be
communicated to the Executive by reason of his or her employment with the
Company;
     WHEREAS, the Company has strong and legitimate business interests in
preserving and protecting its investment in the Executive, its trade secrets and
Confidential Information, and its substantial relationships with suppliers and
Clients (as defined below), actual and prospective;
     WHEREAS, the Company desires to preserve and protect its legitimate
business interests further by restricting competitive activities of the
Executive during the term of his employment with the Company and following (for
a reasonable period of time) termination of employment;
     WHEREAS, the Company’s Board of Directors (the “Board”) considers it
essential to and in the best interests of the Company’s direct and indirect
holders of ownership interests (collectively, the “Stockholders”) to foster the
continued employment of the Executive and has approved the terms of employment
and severance arrangement set forth in this Restated Agreement;
     WHEREAS, the Company desires to continue the Executive in its employ and to
ensure the continued availability to the Company of the Executive’s services,
and the Executive is willing to continue such employment and render such
services, all upon and subject to the terms and conditions contained in this
Restated Agreement;
     WHEREAS, the Executive and the Company are currently parties to that
certain Employment Agreement dated January 10, 2007 (the “Previous Employment
Agreement”) and desire to amend and restate the terms and conditions of the
Previous Employment Agreement so as to bring those terms and conditions into
documentary compliance with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and the final Treasury Regulations thereunder and to
continue Executive’s employment with the Company upon those amended and restated
terms and conditions; and

 



--------------------------------------------------------------------------------



 



     WHEREAS by executing this Restated Agreement, the Executive and the Company
hereby agree that this Restated Agreement shall supersede any prior employment
arrangement or severance benefits set forth in the Previous Employment Agreement
or any other earlier agreements referred to therein.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
set forth in this Restated Agreement, and intending to be legally bound, the
Company and the Executive hereby agree as follows:
     1. Representations and Warranties. The Executive hereby represents and
warrants to the Company that he or she is not subject to any written
nonsolicitation or noncompetition agreement affecting his or her employment with
the Company (other than the Previous Employment Agreement or any other prior
agreement with the Company or its Affiliates), (b) is not subject to any written
confidentiality or nonuse/nondisclosure agreement affecting his or her
employment with the Company (other than the Previous Employment Agreement or any
other prior agreement with the Company or its Affiliates), and (c) has not
brought to the Company any trade secrets, confidential business information,
documents or other personal property of a prior employer.
     2. Term of Employment.
          (a) Term. Subject to Section 6 hereof, the Company hereby employs the
Executive, and the Executive hereby accepts employment with the Company, for a
period commencing on the Effective Date and ending on August 23, 2009 (the
“Employment Term”).
          (b) Continuing Effect. Notwithstanding any termination of the
Executive’s employment, at the end of the Employment Term or otherwise, the
provisions of Sections 7 and 8 of this Restated Agreement shall remain in full
force and effect, and the provisions of Section 8 shall be binding upon the
legal representatives, successors and assigns of the Executive.
     3. Duties.
          (a) General Duties. The Executive shall continue to serve as the
Executive Vice President and Chief Financial Officer of the Company, with the
duties and responsibilities that are customary for such position. The Executive
shall use his best efforts to perform his duties and discharge his
responsibilities pursuant to this Restated Agreement competently, carefully and
faithfully. During the Employment Term, the Executive shall be deemed an
executive officer and a member of the Executive Committee of the Company, and
the Company shall take all actions necessary or required to make Executive an
officer. In addition, Executive may be required to execute and deliver to the
Company, on a timely basis, quarterly certifications or sub-certifications in
order to permit the Company to comply with its reporting obligations, including
those under the Sarbanes-Oxley Act of 2002.
          (b) Devotion of Time. The Executive shall devote the amount of time
and attention to the business and affairs of the Company that are reasonably
necessary to competently perform his duties. The Executive shall not enter the
employ of or serve as a consultant to, or in any way perform any services (with
or without compensation) for, any other persons, business or organization
without the prior written consent of the Board. Notwithstanding the

2



--------------------------------------------------------------------------------



 



foregoing, the Executive shall be permitted, subject to the first sentence of
this Section 3(b) and Sections 7, 8, 9 and 10 hereof, to (i) serve on corporate,
advisory, civic or charitable boards or committees, (ii) deliver lectures,
fulfill speaking engagements or teach at educational institutions and
(iii) manage personal investments.
          (c) Location of Office. The Executive’s principal business office
shall be at the Company’s office location in Princeton, New Jersey, as such
location may be changed from time to time by the senior management of the
Company; provided, however, that the Executive’s job responsibilities shall
include all business travel reasonably necessary to perform such
responsibilities.
          (d) Adherence to Inside Information Policies. The Executive
acknowledges that the Company is publicly-held and, as a result, has implemented
insider information policies designed to preclude its employees and those of its
subsidiaries from violating the federal securities laws by trading on material,
non-public information or passing such information on to others in breach of any
duty owed to the Company or any third party. The Executive shall promptly
execute any reasonable agreements generally distributed by the Company to its
employees requiring such employees to abide by its insider information policies
and shall continue to be bound by any such agreements to which the Executive is
currently a party.
     4. Compensation and Expenses.
          (a) Annual Base Salary. For the services of the Executive to be
rendered under this Restated Agreement during the remainder of the Employment
Term, the Company shall pay the Executive an annual base salary of $431,796 (the
“Annual Base Salary”), effective as of January 1, 2008. However, such Annual
Base Salary shall continue to be adjusted annually as of the last day of each
calendar year during the remainder of the Employment Term, with the first such
increase to be effective as of December 31, 2008, by the greatest of (i) four
(4%) of the rate of Annual Base Salary in effect for the Executive at that time,
(ii) the salary increase approved by the Compensation Committee of the Board
(the “Compensation Committee”) or (iii) the increase in the Consumer Price Index
determined in accordance with the formula attached hereto as Exhibit A. The
Annual Base Salary shall be payable in accordance with the Company’s normal
payroll practices for salaried employees.
          (b) Annual (Cash) Incentive. In addition to any other compensation
received pursuant to this Restated Agreement, the Executive shall be eligible to
participate in the same Company cash incentive plan or plans in which the
members of the Company’s Executive Committee are eligible to participate and
shall be subject to the terms and conditions of each such plan in which he
participates.
          (c) Long-Term Incentive. The Executive shall be eligible to
participate in all long-term incentive plan or plans in which the members of the
Company’s Executive Committee are eligible to participate and shall be subject
to the terms and conditions of each such plan in which he participates. In 2006,
the Executive was awarded the following equity-based incentive compensation:
(i) restricted stock units (“RSUs”) covering 21,000 shares of the Company’s
common stock which vest semi-annually over a 3-year period in equal increments
of 3,500 shares commencing on December 31, 2006 and each June 30th and
December 31st thereafter,

3



--------------------------------------------------------------------------------



 



subject to the Executive’s continued employment with the Company on each
applicable vesting date; and (ii) RSUs covering an additional 25,000 which vest
only if the Company meets or exceeds the 2008 non-GAAP earnings target set by
the Compensation Committee, which target was agreed upon as of May 9, 2006 and
is set forth in the minutes to the Compensation Committee meeting of such date.
Each awarded RSU shall entitle the Executive to receive one share of the
Company’s common stock upon the vesting of that unit, and the shares which vest
on each applicable vesting date shall be issued on that date or as soon as
administratively practicable thereafter, but in no event later than the later of
(x) the last day of the calendar year in which vesting date occurs or (y) the
fifteenth day of the third calendar month following such vesting date. All such
share issuances shall be subject to the Company’s collection of the applicable
withholding taxes. All other equity incentive award made to the Executive
pursuant to this Section 4(c) shall be granted in accordance with the terms and
conditions of the Company’s standard form of agreement and applicable equity
incentive plan.
          (d) Expenses. In addition to any compensation paid to the Executive
pursuant to this Section 4, the Company shall reimburse or advance funds to the
Executive for reasonable travel, entertainment, professional dues and
miscellaneous expenses incurred in connection with the performance of his duties
under this Restated Agreement and in accordance with the Company’s policies
relating to travel and expenses. The Executive must submit appropriate receipts
and documentation for each such reimbursable expense within sixty (60) days
after the later or (i) the incurrence of that expense or (ii) the receipt of the
invoice or billing statement for such expense, and the Company shall provide the
Executive with the requisite reimbursement within thirty (30) business days
thereafter.
     5. Benefits.
          (a) Vacation. During each year of employment, the Executive shall be
entitled to twenty (20) business days of vacation without loss of compensation
or other benefits to which he is entitled under this Restated Agreement, with
such vacation to be taken at such times as the Executive may select and the
affairs of the Company may permit.
          (b) Employee Benefit Programs. The Executive is entitled to
participate in any pension, 401(k), medical insurance, disability insurance,
life insurance or other employee benefit plan that is maintained by the Company,
including reimbursement of membership fees in professional organizations,
subject to the eligibility requirements of those specific plans.
          (c) Insurance Premiums and Other Coverage Costs. The Company shall pay
all insurance premiums and other costs in connection with the insurance or
benefit programs referred to in Section 5(b) in which the Executive
participates. All such insurance premiums or other coverage costs payable by the
Company shall be paid by the Company within thirty (30) business days after the
due date, and the amount of premiums or coverage costs paid by the Company in
any one calendar year during the Employment Term shall not affect the amount of
premiums or coverage costs payable by the Company in any other calendar year. In
addition, the Company shall include the Executive in the Company’s D&O (director
and officer) liability insurance policy as an additional insured for the benefit
of the Executive.

4



--------------------------------------------------------------------------------



 



          (d) Special Benefit Allowance. The Company shall pay or reimburse the
Executive for up to $25,000 of expenses in each calendar year (or fiscal year if
the Company adopts a fiscal year for financial reporting purposes) within the
Employment Term that pertain to perquisites or other personal benefits provided
him that are not generally made available to all middle level executives. Any
such reimbursement shall be subject to the following terms and conditions:
(i) the Executive must submit appropriate receipts and documentation for each
such reimbursable expense within sixty (60) days after the later or (x) the
incurrence of that expense or (y) the receipt of the invoice or billing
statement for such expense and (ii) the Company shall provide the Executive with
the requisite reimbursement within thirty (30) business days thereafter.
Expenses eligible for such payment or reimbursement include, but are not limited
to, the following: automobile expenses, personal life and disability insurance
premiums, unreimbursed medical expenses, travel costs of family members
accompanying the Executive on business trips, and other expenses not generally
available to middle level executives. In addition, the Company shall pay the
Executive an amount (the “Tax Supplement”) equal to 35% of the taxable amount of
the provided or reimbursed perquisites, plus the applicable federal, state and
local taxes on the entire payment, in order to provide the Executive with net
after-tax proceeds equal to the federal income taxes based on 35% marginal tax
rate attributable to those taxable perquisites Each such Tax Supplement shall be
paid to the Executive on or before March 15 of the calendar year immediately
following the calendar year in which the perquisites generating that Tax
Supplement were reimbursed or provided.
          (e) Conditions to Reimbursement. Any amounts to which the Executive
becomes entitled pursuant to this Section 5 (whether by way of reimbursement or
in-kind benefits) in each calendar year within the Employment Term or any other
reimbursement to which the Executive becomes entitled pursuant to the provisions
of this Restated Agreement during such calendar year shall not reduce the
amounts (or in-kind benefits) to which the Executive may become entitled
hereunder in any other calendar year within the Employment Term. In no event,
however, will any expense be reimbursed after the close of the calendar year
following the calendar year in which that expense was incurred. In addition,
none of the Executive’s rights to reimbursement or in-kind benefits hereunder
may be liquidated or exchanged for any other benefit.
     6. Termination; Severance.
          (a) Certain Definitions. For purpose of this Restated Agreement, the
following definitions shall be in effect:
               “Cause” means that the Executive has: (i) been convicted of a
felony involving any subject matter; (ii) been charged by a government agency
with a felony relating to the business of the Company or any Affiliate;
(iii) been convicted of a misdemeanor directly involving the Executive’s
employment that directly affects the business of the Company; (iv) been found
after an internal investigation to have engaged in sexual misconduct which is
related to the Executive’s employment or the business of the Company and/or
violated the Company’s sexual harassment policy; (v) failed to carry out the
duties and responsibilities assigned to Executive which are consistent with the
terms of this Restated Agreement after having received notice of such deficiency
and a thirty (30)-day cure period; (vi) misappropriated Company funds or
otherwise defrauded the Company; (vii) breached his fiduciary duty to the
Company resulting in profit to him, directly or indirectly; (viii) been found to
have committed any act or failed to

5



--------------------------------------------------------------------------------



 



take any action which results in the common stock of the Company (the “Common
Stock”) being delisted for trading on its principal trading market or exchange;
(ix) been convicted of illegal possession or illegal use of a controlled
substance; (x) engaged in chronic drinking or the use of illegal drugs,
chemicals or controlled substances or the abuse of otherwise legal drugs or
chemicals or controlled substances that affects the performance of his duties as
reasonably determined by the Company; (xi) failed or refused to cooperate,
reasonably and at the Company’s expense, in any official investigation conducted
by or on behalf of the Company; (xii) breached any material provision of this
Restated Agreement, including Section 3(d) herein, and failed to cure such
breach after notice thereof and a reasonable cure period (if such breach is of
the nature that it can be cured); (xiii) intentionally or willfully failed to
comply with the reasonable directives of the Board or the Chief Executive
Officer of the Company (the “CEO”); (xiv) committed an act or omission
constituting gross negligence or willful misconduct which causes, at least in
part, the Company to restate its financial statements for a completed fiscal
period after having filed such financial statements with the Securities and
Exchange Commission; or (xv) been found by a court, the Securities and Exchange
Commission or any state governmental authority which regulates or enforces such
state’s securities laws, in a final non-appealable determination, to have
violated any applicable securities laws, whether such finding was after a
hearing or trial or on consent without admitting or denying any allegations of
wrongdoing.
               “Disability” or “Disabled” means the first to occur of the
following events of disability: (i) Executive is deemed disabled for purposes of
any long-term disability insurance policy paid for by the Company and in effect
at such time or (ii) due to accident, mental or physical illness or any other
reason, Executive has become physically or mentally incapable of performing,
with reasonable accommodation, the essential functions of his employment for a
period of one hundred twenty (120) consecutive days or for one hundred eighty
(180) days within a three hundred and sixty-five (365)-day period.
               “Effective Date of Termination” means, with respect to any
purported termination of the Executive’s employment, (i) if the Executive’s
employment terminates by reason of his death, the date of his death, (ii) if the
Executive’s employment is terminated for Cause or without Cause, the date
specified in the Notice of Termination, (iii) if the Executive’s employment is
terminated as a result of a Disability, the date on which Executive is
determined, in the reasonable judgment of the Company, to be Disabled in
accordance with the definitional provisions of this Restated Agreement, as such
date is specified in the Notice of Termination and (iv) if Executive terminates
his or her employment through a Resignation for Good Reason or otherwise
voluntarily terminates his employment, the date specified in the Notice of
Termination.
               “Employee” means an individual who remains in the employ of at
least one member of the Employer Group, subject to the control and direction of
the employer entity as to both the work to be performed and the manner and
method of performance.
               “Employer Group” means the Company and each member of the group
of commonly controlled corporations or other businesses that include the
Company, as determined in accordance with Sections 414(b) and (c) of the Code
and the Treasury Regulations thereunder, except that in applying
Sections 1563(1), (2) and (3) of the Code for purposes of determining the

6



--------------------------------------------------------------------------------



 



controlled group of corporations under Section 414(b), the phrase “at least
50 percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in such sections and in applying Section 1.414(c)-2 of the
Treasury Regulations for purposes of determining trades or businesses that are
under common control for purposes of Section 414(c), the phrase “at least 50
percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in Section 1.414(c)-2 of the Treasury Regulations.
               “Notice of Termination” means a notice indicating the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment with the Company under the provision
so indicated. The Notice of Termination shall specify the date on which such
termination shall be effective.
               “Person” shall have the meaning ascribed thereto in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended, as modified,
applied and used in Sections 13(d) and 14(d) thereof; provided, however, a
Person shall not include (i) the Company, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company (in its
capacity as such), (iii) an underwriter temporarily holding securities pursuant
to an offering of such securities, or (iv) a corporate entity owned, directly or
indirectly, by the Stockholders in substantially the same character and
proportions as their ownership of interests in the Company.
               “Resignation for Good Reason” means the Executive’s resignation
from his employment with the Company by reason of (A) a material breach by the
Company of any of the material terms or provisions of this Restated Agreement or
(B) any entity or person not now an executive officer of the Company or Board
member becoming, either individually or as part of a group (required to file a
Schedule 13D or 13G with the Securities and Exchange Commission) the beneficial
owner of thirty percent (30%) or more of the outstanding Common Stock, provided
and only if the Executive resigns from his employment with the Company within
ninety (90) days following the occurrence of the clause (A) material breach or
within one hundred eighty (180) days following the occurrence of the clause
(B) event. A resignation that occurs after the expiration of the applicable
ninety (90) day or one hundred eighty (180) day period shall not be deemed a
Resignation for Good Reason.
               “Separation from Service” means the Executive’s cessation of
Employee status and shall be deemed to occur at such time as the level of bona
fide services the Executive is to render as an Employee (or non-employee
consultant) permanently decreases to a level that is not more than twenty
percent (20%) of the average level of services the Executive rendered as an
Employee during the immediately preceding thirty-six (36) months (or such
shorter period of time in which the Executive has been in Employee status). Any
such determination, however, shall be made in accordance with the applicable
standards of the Treasury Regulations issued under Internal Revenue Code
Section 409A. In addition to the foregoing, a Separation from Service will not
be deemed to have occurred while the Executive is on a sick leave or other bona
fide leave of absence if the period of such leave does not exceed six (6) months
or any longer period for which the Executive is provided with a right to
reemployment with the Company by either statute or contract; provided, however,
that in the event of a leave of absence due to any medically determinable
physical or mental impairment that can be expected to result in death or to last
for a continuous period of not less than six (6) months and that causes the
Executive to be

7



--------------------------------------------------------------------------------



 



unable to perform his duties as an Employee, no Separation from Service shall be
deemed to occur during the first twenty-nine (29) months of such leave. If the
period of leave exceeds six (6) months (or twenty-nine (29) months in the event
of disability as indicated above) and the Executive is not provided with a right
to reemployment by either statute or contract, then the Executive will be deemed
to have Separated from Service on the first day immediately following the
expiration of the applicable six (6)-month or twenty-nine (29)-month period.
          (b) Termination.
               (i) The Company may, in its sole discretion, terminate the
Executive’s employment without Cause at any time upon thirty (30) days prior
written Notice of Termination. The Executive may, in his sole discretion,
terminate his employment with the Company (other than by reason of a Resignation
for Good Reason) at any time upon thirty (30) days prior written Notice of
Termination. The Executive shall also have the right to terminate his employment
through a Resignation for Good Reason in accordance with the requirements for
such termination set forth above. Executive’s employment under this Restated
Agreement shall also terminate upon his death or Disability. Upon the Effective
Date of Termination resulting from any of the foregoing termination events, the
Executive shall cease to have any further right to compensation or reimbursement
under Section 4 (except for any unpaid compensation earned or any reimbursable
expenses incurred through the Effective Date of Termination, which shall be paid
or reimbursed at that time to the extent not otherwise in contravention of any
applicable Code Section 409A deferral requirement) or to participate in any
employee benefit programs under Section 5 for any period subsequent to the
Effective Date of Termination, except as provided for by law or this Restated
Agreement. On or before the Effective Date of Termination, the Executive shall
execute a “Certificate of Conclusion of Employment,” certifying that he has
complied with his obligations and acknowledging his continuing obligations under
this Restated Agreement. The Executive’s failure to comply with the requirements
of this Section 6(b) shall constitute a material breach of this Agreement. For
clarity, if the Executive’s employment is terminated by the Company for any
reason other than Cause or if the Executive’s employment terminates by reason of
a Resignation for Good Reason, he shall be entitled to the Severance Payments
set forth below.
               (ii) The Company may terminate the Executive’s employment
pursuant to the terms of this Agreement at any time for Cause (as defined above)
by giving written Notice of Termination. The Executive shall have thirty
(30) days from the date of the notice to provide the CEO with evidence that the
Company is mistaken as to Cause and that the Executive’s behavior does not meet
the criteria for Cause. During such thirty (30) day period, the Executive shall
be suspended without pay; provided, however, that if employment is

8



--------------------------------------------------------------------------------



 



reinstated, then the Executive shall be paid for such thirty (30) day period,
and if the termination is upheld, the Effective Date of Termination shall be
deemed to be the date of receipt by the Executive of the written Notice of
Termination. Upon any such termination for Cause, the Executive shall cease to
have any further right to compensation or reimbursement under Section 4 (except
for any unpaid compensation earned or any reimbursable expenses incurred through
the Effective Date of Termination, which shall be paid or reimbursed at that
time to the extent not otherwise in contravention of any applicable Code
Section 409A deferral requirement)) or to participate in any employee benefit
programs under Section 5 for any period subsequent to the Effective Date of
Termination, except as provided by law.
          (c) Severance. Provided (i) the Executive executes and delivers to the
Company, within twenty-one (21) days (or forty-five (45) days if such longer
period is required under applicable law) after the Effective Date of
Termination, a written release in substantially the form attached hereto as
Exhibit B (the “Release”) and (ii) the Executive does not revoke such Release
during any applicable revocation period, the Company shall cause the payments
and benefits described in this Section 6 (the “Severance Payments”) to be made
in connection with the termination of the Executive’s employment with the
Company during the Employment Term, unless such termination (i) is by the
Company for Cause, (ii) occurs by reason of the Executive’s death or Disability
or (iii) is by the Executive under circumstances that do not constitute a
Resignation for Good Reason. Severance Payments due and payable to the Executive
by the Company in accordance with this Section 6 shall be determined as follows:
               (i) In lieu of any further salary payments to the Executive for
periods subsequent to the Effective Date of Termination, the Company shall cause
cash severance payment to be made to the Executive in an aggregate amount equal
to two (2) times such Executive’s Annual Base Salary (the “Cash Severance
Payments”). Such Cash Severance Payments shall be made in twenty-four (24)
successive equal monthly installments on the fifteenth day of each month
beginning with the fifteenth day of the first calendar month, within the sixty
(60) day period following the date of the Executive’s Separation from Service by
reason of such termination of employment, that is coincident with or next
following the date on which the required Release first becomes effective
following the expiration of all applicable revocation periods, but in no event
shall such initial payment be made later than the last business day of such
sixty (60)-day period on which the Release is so effective. Should the fifteenth
day of any such calendar month not be a business day, then the payment for that
month shall be made on the first business day thereafter. The monthly Cash
Severance Payments to which Executive becomes entitled in accordance with this
Section 6(c)(i) shall be treated as a right to a series of separate payments for
purposes of Section 409A of the Code.
               (ii) Provided the Executive and his spouse and eligible
dependents elect to continue medical care coverage under the Company’s group
health care plans pursuant to their COBRA rights, the Company shall reimburse
the Executive for the costs the Executive incurs to obtain such continued
coverage (collectively, the “Coverage Costs”), to the extent those Coverage
Costs exceed the amount payable at that time by a similarly-situated active
employee for the same level of coverage, until the earlier of (x) twenty-four
(24) months after the Effective Date of Termination or (y) the first date on
which the Executive is covered under another employer’s health benefit program
without exclusion for any pre-existing medical condition. During the COBRA
continuation period, such coverage shall be obtained under the

9



--------------------------------------------------------------------------------



 



Company’s group health care plans. Following the completion of the COBRA
continuation period, such coverage shall continue under the Company’s group
health plans or one or more other plans providing equivalent coverage. In order
to obtain reimbursement for the reimbursable portion of the Coverage Costs under
the applicable plan or plans, the Executive must submit appropriate evidence to
the Company of each periodic payment within sixty (60) days after the required
payment date for those Coverage Costs, and the Company shall within thirty
(30) days after such submission reimburse the Executive for the reimbursable
portion of that payment. To the extent the Executive incurs any other medical
care expenses reimbursable pursuant to the coverage obtained hereunder, the
Executive shall submit appropriate evidence of each such expense to the plan
administrator within sixty (60) days after incurrence of that expense and shall
receive reimbursement of the documented expense within thirty (30) days after
such submission or after any additional period that may be required to perfect
the claim. During the period such medical care coverage remains in effect
hereunder, the following provisions shall govern the arrangement: (a) the amount
of Coverage Costs or other medical care expenses eligible for reimbursement in
any one calendar year of such coverage shall not affect the amount of Coverage
Costs or other medical care expenses eligible for reimbursement in any other
calendar year for which such reimbursement is to be provided hereunder; (ii) no
Coverage Costs or other medical care expenses shall be reimbursed after the
close of the calendar year following the calendar year in which those Coverage
Costs or expenses were incurred; and (iii) the Executive’s right to the
reimbursement of such Coverage Costs or other medical care expenses cannot be
liquidated or exchanged for any other benefit. To the extent the reimbursed
Coverage Costs are treated as taxable income to the Executive, the Company shall
report the reimbursement as taxable W-2 wages and collect the applicable
withholding taxes, and the resulting tax liability shall be the Executive’s sole
responsibility. As a condition to the foregoing medical care coverage, the
Executive hereby agrees to provide prompt written notice to the Company of any
medical care coverage to which he becomes entitled under another employer’s
health benefit plan.
               (iii) The Executive shall also be entitled to continued coverage,
for a period of twenty-four (24) months following the Effective Date of
Termination, under the Company’s employee group term life insurance and
disability insurance plans at the level in effect for the Executive on the
Effective Date of Termination. The Company shall, prior to the last day of each
month during such twenty-four (24)-month period, pay to the applicable insurance
companies the amount by which the aggregate premium required to provide
Executive with such coverage for the month exceeds the monthly amount that a
similarly-situated active employee is required to pay in order to obtain such
coverage, as measured as of the Effective Date of Termination (the “Monthly
Benefit Payments”); provided, however, that the Company’s obligation to make
such Monthly Benefit Payments shall cease in the event Executive fails to pay
his portion of the aggregate monthly premium for such coverage. Except to the
extent a later payment date is otherwise required pursuant to Section 6(h)(i) of
this Restated Agreement, the Company shall make the initial Monthly Benefit
Payment on the earlier of (A) the fifteenth day of the first calendar month,
within the sixty (60) day period following the date of the Executive’s
Separation from Service, that is coincident with or next following the date on
which the required Release first becomes effective following the expiration of
all applicable revocation periods or (B) the last business day of such sixty
(60)-day period on which the Release is so effective. Each

10



--------------------------------------------------------------------------------



 



Monthly Benefit Payment shall be treated as a right to a separate payment for
purposes of Code Section 409A and shall constitute taxable income to Executive
The Company shall collect the applicable withholding taxes from the Cash
Severance Payments or any other amounts due Executive under this Restated
Agreement.
               (iv) All unvested long-term incentive grants, if any, outstanding
on the Effective Date of Termination shall immediately vest. To the extent any
of the grants are stock options, each of those options shall remain exercisable
for the underlying shares of Common Stock until the expiration or sooner
termination of that option in accordance with the terms of the applicable stock
option agreement. To the extent any of the grants are restricted stock unit
awards, the shares of Common Stock underlying each such award shall be issued at
the time or times specified in the applicable award agreement, subject to any
required deferral pursuant to the provisions of Section 6(h)(i).
          (d) Deferred Compensation. To the extent the Executive is, on the
Effective Date of Termination, participating in one or more deferred
compensation arrangements subject to Section 409A of the Code, the payments and
benefits provided under those arrangements shall continue to be governed by, and
to become due and payable in accordance with, the specific terms and conditions
of those arrangements, and nothing in this Restated Agreement shall be deemed to
modify or alter those terms and conditions.
          (e) Benefit Limit.
               (i) In the event that any payments or benefits to which Executive
becomes entitled in accordance with the provisions of this Restated Agreement
(or any other agreement with the Company or other member of the Employer
Company) would otherwise constitute a parachute payment under Section 280G(b)(2)
of the Code, then such payments and/or benefits will be subject to reduction to
the extent necessary to assure that the Executive receives only the greater of
(i) the amount of those payments which would not constitute such a parachute
payment or (ii) the amount which yields the Executive the greatest after-tax
amount of benefits after taking into account any excise tax imposed under
Section 4999 of the Code on the payments and benefits provided the Executive
under this Restated Agreement (or on any other payments or benefits to which the
Executive may become entitled in connection with any change in control or
ownership of the Company or the subsequent termination of his employment with
the Company).
               (ii) If a reduction in benefits is required to satisfy the
benefit limit of Section 6(e)(i), then the portion of any parachute payment
otherwise payable in cash to the Executive (including first the Cash Severance
Payments and then the Monthly Benefit Payments) shall be reduced to the extent
necessary to comply with such benefit limit, with such reduction to be applied
pro-rata to each Cash Severance Payment and (if applicable) each Monthly Benefit
Payment but without any change in the payment dates. Should such benefit limit
still be exceeded following such reduction, then the number of shares which
would otherwise vest on an accelerated basis under each of the Executive’s
options or other equity awards (based on the amount of the parachute payment
attributable to each such option or equity award under Code Section 280G) shall
be reduced to the extent necessary to eliminate such excess, with such reduction
to be made in the same chronological order in which those awards were made.

11



--------------------------------------------------------------------------------



 



          (f) Resolution Procedures. In the event there is any disagreement
between the Executive and the Company as to whether one or more payments or
benefits to which the Executive becomes entitled constitute a parachute payment
under Code Section 280G or as to the determination of the present value thereof,
such dispute will be resolved as follows:
               (i) In the event the Treasury Regulations under Code Section 280G
(or applicable judicial decisions) specifically address the status of any such
payment or benefit or the method of valuation therefor, the characterization
afforded to such payment or benefit by the Regulations (or such decisions) will,
together with the applicable valuation methodology, be controlling.
               (ii) In the event Treasury Regulations (or applicable judicial
decisions) do not address the status of any payment in dispute, the matter will
be submitted for resolution to the independent registered public accounting firm
(the “Independent Auditors”) selected and paid for by the Company. The
resolution reached by the Independent Auditors will be final and controlling;
provided, however, that if in the judgment of the Independent Auditors, the
status of the payment in dispute can be resolved through the obtainment of a
private letter ruling from the Internal Revenue Service, a formal and proper
request for such ruling will be prepared and submitted by the Independent
Auditors, and the determination made by the Internal Revenue Service in the
issued ruling will be controlling. All expenses incurred in connection with the
preparation and submission of the ruling request shall be shared equally by the
Executive and the Company.
               (iii) In the event Treasury Regulations (or applicable judicial
decisions) do not address the appropriate valuation methodology for any payment
in dispute, the present value thereof will, at the Independent Auditor’s
election, be determined through an independent third-party appraisal, and the
expenses incurred in obtaining such appraisal shall be shared equally by the
Executive and the Company.
               (iv) All determinations required of the Independent Auditors or
third-party appraiser shall be completed on or before the later of (i) the last
day of the calendar year in which the transaction triggering the parachute
payment is effected or (ii) the fifteenth day of the third calendar month
following such effective date.
          (g) Payment Statement. At the time that payments are made under this
Section 6, the Company shall provide the Executive with a detailed written
statement setting forth the manner in which such payments were calculated and
the basis for such calculations. Notwithstanding the foregoing, the Cash
Severance Payments shall immediately cease and no longer be payable if the
Executive violates any of the terms set forth in Sections 7 or 8 hereof. Such
remedy shall be in addition to any and all other remedies available by law or
equity.
          (h) Delayed Commencement Date. The following provisions shall be
applicable to all payments and benefits to which the Executive becomes entitled
under Section 6(c) of this Restated Agreement:

12



--------------------------------------------------------------------------------



 



               (i) Notwithstanding any provision to the contrary in this
Restated Agreement (other than Section 6(h)(ii)), no payments or benefits to
which the Executive becomes entitled in accordance with Section 6(c) (other than
the reimbursement of Coverage Costs during the applicable period of COBRA
coverage) shall be made or paid to the Executive prior to the earlier of (i) the
first day of the seventh (7th) month following the date of his Separation from
Service or (ii) the date of his death, if the Executive is deemed, pursuant to
the procedures established by the Compensation Committee in accordance with the
applicable standards of Code Section 409A and the Treasury Regulations
thereunder and applied on a consistent basis for all non-qualified deferred
compensation plans of the Employer Group subject to Code Section 409A, to be a
“specified employee” under Code Section 409A at the time of such Separation from
Service and such delayed commencement is otherwise required in order to avoid a
prohibited distribution under Code Section 409A(a)(2). Upon the expiration of
the applicable deferral period, all payments deferred pursuant to this
Section 6(h)(i) shall be paid to the Executive in a lump sum, and any remaining
payments due under this Restated Agreement shall be paid in accordance with the
normal payment dates specified for them herein. The specified employees subject
to such a delayed commencement date shall be identified on December 31 of each
calendar year. If the Executive is so identified on any such December 31, he
shall have specified employee status for the twelve (12)-month period beginning
on April 1 of the following calendar year.
               (ii) The holdback provisions of Section 6(h)(i) shall not be
applicable to any Monthly Benefit Payments otherwise payable during the six
(6)-month period measured from Executive’s Separation from Service, to the
extent the aggregate amount of the Monthly Benefit Payments for that period does
not exceed the applicable dollar amount in effect under Section 402(g)(1)(B) of
the Code for the calendar year in which the Executive’s Separation form Service
occurs. However, to the extent the Monthly Benefit Payment payable by the
Company for each month within that six (6) month period would otherwise exceed
one-sixth of the applicable Code Section 402(g)(1)(B) dollar amount, Executive
shall pay that excess portion of the Monthly Benefit Payment to the applicable
insurance companies, and the Company shall reimburse Executive for those
payments upon the expiration of the holdback period.
          (i) Withholding Taxes. Each payment or benefit provided pursuant to
this Section 6 shall be subject to the Company’s collection of all applicable
federal, state and local income and employment withholding taxes and any taxes
required to be withheld under Section 4999 of the Code, and the Executive shall
only receive the net amount of each payment or benefit that remains after such
withholding taxes have been collected.
          (j) Notice of Termination. Any purported termination of the
Executive’s employment with the Company (other than by reason of death) shall be
communicated by written Notice of Termination from one party hereto to the other
party hereto in accordance with the notice provisions of Section 14.

13



--------------------------------------------------------------------------------



 




     7. Non-Competition Agreement.
          (a) Competition with the Company. During the Employment Term and for
twenty-four (24) months after the Effective Date of Termination, the Executive,
directly or indirectly or, in association with or as a stockholder, director,
officer, consultant, employee, partner, joint venturer, member or otherwise of
or through any person, firm, corporation, partnership, association or other
entity (any of the foregoing, an “Affiliated Entity”) shall not act as an
executive officer or provide Services (as such term is defined in Section 8
hereof) to any entity which competes with the Company or its Affiliates, within
any metropolitan area in the United States or elsewhere in which the Company or
its subsidiaries or affiliates (collectively, the “Affiliates”), if applicable,
is then engaged in the offer and sale of competitive Services (the “Prohibited
Business”); provided, however, the foregoing shall not prohibit Executive from
owning up to five percent (5%) of the securities of any publicly-traded
enterprise that engages in the Prohibited Business provided the Executive is not
an employee, director, officer, consultant to such enterprise or otherwise
reimbursed for services rendered to such enterprise. In addition, during the
period commencing on the Effective Date of Termination and continuing for
twenty-four (24) months thereafter, the Executive may not, directly or
indirectly, including through any Affiliated Entity, seek Prohibited Business
from any Client (as defined below) on behalf of any enterprise or business other
than the Company, refer Prohibited Business generated from any Client to any
enterprise or business other than the Company, cause any Client to cancel or
reduce any existing contract for services it may have with the Company or
receive commissions based on sales or otherwise relating to the Prohibited
Business from any Client, enterprise or business other than the Company. For
purposes of this Agreement, the term “Client” means any person, firm,
corporation, limited liability company, partnership, association or other entity
(i) to which the Company sold or provided Services in excess of $100,000 during
the twenty-four (24) month period prior to the Effective Date of Termination, or
(ii) who or which has, as demonstrated by the Company, been approached by an
employee of the Company for the purpose of soliciting business for the Company
and which business was reasonably expected to generate revenue in excess of
$100,000. Notwithstanding the foregoing, the provisions of this Section 7(a)
shall not apply in the event of the Executive’s Resignation for Good Reason.
          (b) No Payment. The Executive acknowledges and agrees that no separate
or additional payment will be required to be made to him in consideration of his
undertakings in this Section 7.
          (c) References. References to the Company in this Section 7 shall
include the Company’s Affiliates.
     8. Non-Disclosure of Confidential Information.
          (a) Confidential Information. For purposes of this Restated Agreement,
“Confidential Information” includes, but is not limited to, trade secrets (as
defined by the common law and statute in Florida or New Jersey or any future
Florida or New Jersey statute), processes, policies, procedures, techniques
(including recruiting techniques), designs, drawings, know-how, show-how,
technical information, specifications, computer software and source code,
information and data relating to the development, research, testing, costs,
marketing and uses of the Services, the Company’s budgets and strategic plans,
and the identity and special needs of

14



--------------------------------------------------------------------------------



 



Clients, databases, data, all technology relating to the Company’s businesses,
systems, methods of operation, Client lists, Client information, solicitation
leads, marketing and advertising materials, methods and manuals and forms, all
of which pertain to the activities or operations of the Company, names, home
addresses and all telephone numbers and e-mail addresses of the Company’s
employees, former employees, clients and former clients. In addition,
Confidential Information also includes the identity of Clients and the identity
of and telephone numbers, e-mail addresses and other addresses of employees or
agents of Clients who are the persons with whom the Company’s employees and
agents communicate in the ordinary course of business. However, for purposes of
this Restated Agreement, the following will not constitute Confidential
Information: (i) information which is or subsequently becomes generally
available to the public through no act of the Executive, (ii) information set
forth in the written records of the Executive prior to disclosure to the
Executive by or on behalf of the Company, (iii) information which is lawfully
obtained by the Executive in writing from a third party (excluding any
Affiliates of the Executive) who did not acquire such confidential information
or trade secret, directly or indirectly, from the Executive or the Company and
(iv) information that the Executive is required to disclose pursuant to
subpoena, court order or other judicial process or is disclosed in any report or
filing with the Securities and Exchange Commission or similar governmental
entity. As used herein, the term “Services” shall include the providing of early
and late stage clinical drug development services, clinical trials management
services and other material services engaged in by the Company during the
Employment Term.
          (b) Legitimate Business Interests. The Executive recognizes that the
Company has legitimate business interests to protect and, as a consequence, the
Executive agrees to the restrictions contained in this Restated Agreement
because they further the Company’s legitimate business interests. These
legitimate business interests include, but are not limited to (i) trade secrets,
(ii) valuable confidential business or professional information that otherwise
does not qualify as trade secrets, including all Confidential Information,
(iii) substantial relationships with specific prospective or existing Clients or
clients, (iv) Client goodwill associated with the Company’s business and
(v) specialized training relating to the Services and the Company’s technology,
methods and procedures.
          (c) Confidentiality. The Confidential Information shall be held by the
Executive in the strictest confidence and shall not, without the prior written
consent of the Company, be disclosed to any person other than in connection with
the Executive’s employment with the Company. The Executive further acknowledges
that such Confidential Information as is acquired and used by the Company is a
special, valuable and unique asset. The Executive shall exercise all reasonable
due and diligence precautions to protect the integrity of the Company’s
Confidential Information and to keep it confidential whether it is in written
form, on electronic media or oral. The Executive shall not copy any Confidential
Information except to the extent reasonably necessary to his employment nor
remove any Confidential Information or copies thereof from the Company’s
premises except to the extent reasonably necessary to his employment. All
records, files, materials and other Confidential Information obtained by the
Executive in the course of his employment with the Company are confidential and
proprietary and shall remain the exclusive property of the Company or its
Clients, as the case may be. The Executive shall not, except in connection with
and as required by his performance of his duties under this Restated Agreement,
for any reason use for his own benefit or the benefit

15



--------------------------------------------------------------------------------



 



of any person or entity with which he may be associated or disclose any such
Confidential Information to any person, firm, corporation, association or other
entity for any reason or purpose whatsoever without the prior written consent of
an officer of the Company (excluding the Executive, if applicable).
          (d) References to the Company in this Section 8 shall include the
Company’s Affiliates.
     9. Equitable Relief.
          (a) The Company and the Executive recognize that the services to be
rendered under this Restated Agreement by the Executive are special, unique and
of extraordinary character, and that in the event of the breach by the Executive
of the terms and conditions of this Restated Agreement or if the Executive,
shall cease to be an employee of the Company for any reason and take any action
in violation of Section 7 and/or Section 8, the Company shall be entitled to
institute and prosecute proceedings in any court of competent jurisdiction
referred to in Section 9(b) below to enjoin the Executive from breaching the
provisions of Section 7 or Section 8. In such action, the Company shall not be
required to plead or prove irreparable harm or lack of an adequate remedy at law
or post a bond or any security.
          (b) Any action between the Company and Executive must be commenced in
Mercer County, New Jersey. The Executive and the Company irrevocably and
unconditionally submit to the exclusive jurisdiction of such courts and agree to
take any and all future action necessary to submit to the jurisdiction of such
courts. The Executive and the Company irrevocably waive any objection that they
now have or hereafter irrevocably waive any objection that they now have or
hereafter may have to the laying of venue of any suit, action or proceeding
brought in any such court and further irrevocably waive any claim that any such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. Final judgment against the Executive or the Company in any
such suit shall be conclusive and may be enforced in other jurisdictions by suit
on the judgment, a certified or true copy of which shall be conclusive evidence
of the fact and the amount of any liability of the Executive or the Company
therein described, or by appropriate proceedings under any applicable treaty or
otherwise.
     10. Conflicts of Interest. Except as otherwise set forth in Section 7(a),
while employed by the Company, the Executive shall not, directly or indirectly,
unless approved by the Board:
          (a) participate as an individual in any way in the benefits of
transactions with any of the Company suppliers or Clients, including, without
limitation, having a financial interest in the Company’s suppliers or Clients,
or making loans to, or receiving loans from, the Company’s suppliers or Clients;
          (b) realize a personal gain or advantage from a transaction in which
the Company has an interest or use information obtained in connection with the
Executive’s employment with the Company for the Executive’s personal advantage
or gain; or

16



--------------------------------------------------------------------------------



 



          (c) accept any offer to serve as an officer, director, partner,
consultant, manager with, or to be employed in a technical capacity by, a person
or entity that does business with the Company.
          As used in Section 10(a), (b) or (c), references to the Company also
includes its Affiliates.
     11. Inventions, Ideas, Processes, and Designs. All inventions, ideas,
processes, programs, software, and designs (including all improvements)
(a) conceived or made by the Executive during the course of his employment with
the Company (whether or not actually conceived during regular business hours)
and for a period of six (6) months subsequent to the Effective Date of
Termination or expiration of such employment with the Company and (b) related to
the business of the Company, shall be disclosed in writing promptly to the
Company and shall be the sole and exclusive property of the Company. An
invention, idea, process, program, software, or design (including an
improvement) shall be deemed related to the business of the Company if (x) it
was made with the Company’s equipment, supplies, facilities, or Confidential
Information, (y) results from work performed by the Executive for the Company,
or (z) pertains to the current business or demonstrably anticipated research or
development work of the Company. The Executive shall cooperate with the Company
and its attorneys, at the Company’s sole cost and expense, in the preparation of
patent and copyright applications for such developments and, upon request, shall
promptly assign all such inventions, ideas, processes, and designs to the
Company. The decision to file for patent or copyright protection or to maintain
such development as a trade secret shall be in the sole discretion of the
Company, and the Executive shall be bound by such decision.
     12. Assignability. The rights and obligations of the Company under this
Restated Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the Company. The Executive’s obligations hereunder may
not be assigned or alienated and any attempt to do so by the Executive will be
void.
     13. Severability.
          (a) The Executive expressly agrees that the character, duration and
geographical scope of the non-competition provisions set forth in this Restated
Agreement are reasonable in light of the circumstances as they exist on the date
hereof. Should a decision, however, be made at a later date by a court of
competent jurisdiction that the character, duration or geographical scope of
such provisions is unreasonable, then it is the intention and the agreement of
the Executive and the Company that this Agreement shall be construed by the
court in such a manner as to impose only those restrictions on the Executive’s
conduct that are reasonable in the light of the circumstances and as are
necessary to assure to the Company the benefits of this Restated Agreement. If,
in any judicial proceeding, a court shall refuse to enforce all of the separate
covenants deemed included herein because taken together they are more extensive
than necessary to assure to the Company the intended benefits of this Restated
Agreement, it is expressly understood and agreed by the parties hereto that the
provisions of this Restated Agreement that, if eliminated, would permit the
remaining separate provisions to be enforced in such proceeding shall be deemed
eliminated, for the purposes of such proceeding, from this Restated Agreement.

17



--------------------------------------------------------------------------------



 



          (b) If any provision of this Restated Agreement otherwise is deemed to
be invalid or unenforceable or is prohibited by the laws of the state or
jurisdiction where it is to be performed, this Restated Agreement shall be
considered divisible as to such provision and such provision shall be
inoperative in such state or jurisdiction and shall not be part of the
consideration moving from either of the parties to the other. The remaining
provisions of this Restated Agreement shall be valid and binding and of like
effect as though such provision were not included and the invalid or
unenforceable provision shall be substituted with a provision which most closely
approximates the intent and the economic effect of the invalid or unenforceable
provision and which would be enforceable to the maximum extent permitted in such
jurisdiction or in such case.
     14. Notices and Addresses. All notices, offers, acceptance and any other
acts under this Restated Agreement (except payment) shall be in writing, and
shall be sufficiently given if delivered to the addressees in person, by Federal
Express or similar overnight delivery, or by facsimile delivery followed by
Federal Express or similar next business day delivery, as follows:

         
 
  To the Company:   PharmaNet Development Group, Inc.
504 Carnegie Center
Princeton, NJ 08540
Fax: (609) 951-6821
Attn: Chief Executive Officer
 
       
 
  With a copy to:   Morgan Lewis & Bockius, LLP
502 Carnegie Center
Princeton, NJ 08540
Fax: (609)919-6701
Attn: Denis Segota, Esq.
 
       
 
  To the Executive:   John P. Hamill
 
       
 
  With a copy to:   Taylor Colicchio & Silverman, LLP
502 Carnegie Center, Suite 103
Princeton, NJ 08540
Fax: (609) 987-0070
Attn.: Thomas P. Wild, Esq.

or to such other address as either of them, by notice to the other may designate
from time to time. The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery. Time shall
be counted to, or from, as the case may be, the delivery in person or by
mailing.
     15. Counterparts. This Restated Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Restated Agreement may be by actual or facsimile signature.

18



--------------------------------------------------------------------------------



 



     16. Attorney’s Fees. In the event that there is any controversy or claim
arising out of or relating to this Restated Agreement, or to the interpretation,
breach or enforcement thereof, and any action or proceeding is commenced to
enforce the provisions of this Restated Agreement, each party shall be
responsible for its own attorney’s fee, costs and expenses.
     17. Governing Law. This Restated Agreement and any dispute, disagreement,
or issue of construction or interpretation arising hereunder whether relating to
its execution, its validity, the obligations provided therein or performance
shall be governed or interpreted according to the internal laws of the State of
New Jersey without regard to choice of law considerations.
     18. Section 409A Compliance. To the extent there is any ambiguity as to
whether any provision of this Restated Agreement would otherwise contravene one
or more requirements or limitations of Code Section 409A, such provision shall
be interpreted and applied in a manner that does not result in a violation of
the applicable requirements or limitations of Code Section 409A and the Treasury
Regulations thereunder.
     19. Entire Agreement. This Restated Agreement, together with any agreements
evidencing any outstanding equity awards made to the Executive by the Company,
constitutes the entire agreement between the parties and supersedes all prior
oral and written agreements between the parties hereto with respect to the
subject matter hereof, including, but not limited to, the Previous Employment
Agreement, which is terminated and no longer in force and effect. Neither this
Restated Agreement nor any provision hereof may be changed, waived, discharged
or terminated orally, except by a statement in writing signed by the party or
parties against which, enforcement or the change, waiver discharge or
termination is sought.
     20. Additional Documents. The parties hereto shall execute such additional
instruments as may be reasonably required by their counsel in order to carry out
the purpose and intent of this Restated Agreement and to fulfill the obligations
of the parties hereunder.
     21. Section and Paragraph Headings. The section and paragraph headings in
this Restated Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Restated Agreement.

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Executive have each executed this
Agreement as of the date set forth above.

            PharmaNet Development Group, Inc.
      By:   /s/ Jeffrey P. McMullen         Jeffrey P. McMullen        Title:  
Chief Executive Officer     

            EXECUTIVE
      /s/ John P. Hammill       John P. Hamill         

20



--------------------------------------------------------------------------------



 



         

Exhibit A
CONSUMER PRICE INDEX FORMULA
               Commencing January 1, 2008 and the beginning of each year
thereafter during the term of this Agreement, the Executive’s annual salary
shall be adjusted in accordance with the Consumer Price Index, all Urban
Consumers issued by the Bureau of Labor Statistics of the U.S. Department of
Labor using the years 1982-84 as a base of 100 (the “Index”). At the
commencement of January 1, 2008, and of each year thereafter, the Executive’s
adjusted Annual Base Salary shall be multiplied each year by a fraction, the
numerator of which shall be the published Index number for the month preceding
the commencement of the new year (i.e., December 2007) and the denominator of
which shall be the published Index number for the preceding month of the
preceding year (i.e., November 2006). The resulting increase to the Executive’s
Annual Base Salary shall be added to the prior year’s Annual Base Salary and
become a part thereof for the current year. In the event that the Index herein
referred to ceases to be published during the term of this Agreement, or if a
substantial change is made in the method of establishing such Index, then the
determination of the adjustment in the Executive’s compensation shall be made
with the use of such conversion factor, formula or table as may be published by
the Bureau of Labor Statistics, or if none is available, the parties shall
accept comparable statistics on the cost of living in the United States as shall
then be computed and published by an agency of the United States, or if not so
computed or published, by a respected financial periodical selected by the
Company.

 



--------------------------------------------------------------------------------



 



Exhibit B
GENERAL RELEASE
     THIS GENERAL RELEASE (“Release”) is executed by John P. Hamill (the
“Executive”) pursuant to Section 6 of the Amended and Restated Employment
Agreement dated as of                     , 2008 by and between PharmaNet
Development Group, Inc., a Delaware corporation (the “Company”), and the
Executive (the “Employment Agreement”).
     WHEREAS, the Executive’s employment with the Company is terminating;
     WHEREAS, the Executive has had 21 days (with 7 days to revoke after
signing) to consider the form of this Release;
     WHEREAS, the Company advised the Executive in writing to consult with an
attorney before signing this Release;
     WHEREAS, the Executive acknowledges that the consideration to be provided
to the Executive under the Employment Agreement is sufficient to support this
Release; and
     WHEREAS, the Executive understands that the Company regards the
representations and covenants by the Executive in the Employment Agreement and
this Release as material and that the Company is relying on such representations
and covenants in paying amounts to the Executive pursuant to the Employment
Agreement.
          THE EXECUTIVE THEREFORE AGREES AS FOLLOWS:
     1. The Executive shall receive the payments and benefits (if any) to which
Executive becomes entitled under the Employment Agreement in accordance with the
terms and subject to the conditions of Section 6 thereof, and nothing in this
Release shall affect, waive or release the Executive’s rights to those specified
payments and benefits.
     2. The Executive, on behalf of himself, his heirs, executors,
administrators, and/or assigns, does hereby RELEASE AND FOREVER DISCHARGE the
Company, together with its parents, subsidiaries, affiliates, partners, joint
ventures, predecessor and successor corporations and business entities, past,
present and future, and its and their agents, directors, officers, employees,
shareholders, investors, insurers and reinsurers, representatives, attorneys,
and employee benefit plans (and the trustees or other individuals affiliated
with such plans) past, present and future (collectively, the “Releasees”), of
and from any and all legally waivable causes of action, suits, debts,
complaints, claims and demands whatsoever in law or in equity, whether known or
unknown, suspected or unsuspected, which Executive, or his heirs, executors,
administrators, and/or assigns, ever had or now has against each or any of the
Releasees, from the beginning of time to the date of execution of this
Agreement, including, without limitation, any and all claims relating to
Executive’s employment with Company or the termination of that employment,
including, without limitation, claims under the Age Discrimination in Employment
Act (“ADEA”), Title VII of the Civil Rights Act of 1964, Section 1981 of the
Civil Rights Act of 1870, the Americans with Disabilities Act, the Employee
Retirement Income Security Act, the Family and Medical Leave Act, the New Jersey
Law Against Discrimination, the New Jersey
Page 1 of 2 — General Release

 



--------------------------------------------------------------------------------



 



Conscientious Employee Protection Act, the New Jersey Family Leave Act, the New
Jersey Wage Payment Act, the New Jersey Wage and Hour Law, and any and all other
applicable federal, state or local constitutional, statutory or common law
claims, now or hereafter recognized, including but not limited to, any claim for
severance pay, bonus pay, sick leave, holiday pay, vacation pay, life insurance,
health or medical insurance or any other fringe benefit or disability, or any
claims for economic loss, compensatory damages, punitive damages, liquidated
damages, attorneys’ fees, expenses and costs.
     3. The Executive expressly represents and warrants that the Executive is
the sole owner of the actual and alleged claims, demands, rights, causes of
action and other matters that are released herein; that the same have not been
transferred or assigned or caused to be transferred or assigned to any other
person, firm, corporation or other legal entity; and that the Executive has the
full right and power to grant, execute and deliver the general release,
undertakings and agreements contained herein.
     4. ACKNOWLEDGMENT BY EXECUTIVE. BY EXECUTING THIS RELEASE, THE EXECUTIVE
EXPRESSLY ACKNOWLEDGES THAT THE EXECUTIVE HAS READ THIS RELEASE CAREFULLY, THAT
THE EXECUTIVE FULLY UNDERSTANDS ITS TERMS AND CONDITIONS, THAT THE EXECUTIVE HAS
BEEN ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS RELEASE, THAT
THE EXECUTIVE HAS BEEN ADVISED THAT THE EXECUTIVE HAS 21 DAYS WITHIN WHICH TO
DECIDE WHETHER OR NOT TO EXECUTE THIS RELEASE AND THAT THE EXECUTIVE INTENDS TO
BE LEGALLY BOUND BY IT. DURING A PERIOD OF 7 DAYS FOLLOWING THE DATE OF THE
EXECUTIVE’S EXECUTION OF THIS RELEASE, THE EXECUTIVE SHALL HAVE THE RIGHT TO
REVOKE THE RELEASE OF CLAIMS. IF EXECUTIVE DOES NOT SO REVOKE, THIS RELEASE WILL
BECOME A BINDING AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY UPON THE EXPIRATION
OF SUCH 7 DAY REVOCATION PERIOD. THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE EXPIRATION OF SUCH 7 DAY REVOCATION PERIOD.
     5. This Release contains the entire agreement and understanding between the
parties relating to the subject matter hereof and supersedes any prior
understandings, agreements or representations by or between the parties, written
or oral, relating to the subject matter hereof.
     6. This Release shall be governed and construed in accordance with the laws
of the State of New Jersey without regard to principles of conflict of laws.

                 
 
  EXECUTIVE    
 
               
 
                           
 
               
 
  Date:     

Page 2 of 2 — General Release

 